United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2592
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Reginald Nalls,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 25, 2011
                                Filed: October 27, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


       In this direct criminal appeal, Reginald Nalls challenges the district court’s1
revocation of his supervised release and the court’s imposition of a one-year prison
term as his revocation sentence. Upon careful review, we first conclude that the
district court did not clearly err in finding that Nalls had violated his
supervised-release conditions, and the court did not abuse its discretion in revoking
Nalls’s supervised release. See United States v. Carothers, 337 F.3d 1017, 1019 (8th

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
Cir. 2003) (revocation based on finding of violation is reviewed for abuse of
discretion; district court’s finding of violation is reviewed for clear error). We further
conclude that the district court did not impose an unreasonable revocation sentence
by sentencing him to a prison term within the statutory maximum. See 18 U.S.C.
§ 3583(e)(3) (maximum term of imprisonment upon revocation of supervised release
is 1 year for Class E felony); United States v. Tyson, 413 F.3d 824, 825 (8th Cir.
2005) (per curiam) (revocation sentences reviewed for unreasonableness in
accordance with United States v. Booker, 543 U.S. 220 (2005)); see also United
States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (district court need not make
specific findings on 18 U.S.C. § 3553(a) factors; all that is generally required to
satisfy appellate court is evidence that court was aware of relevant factors).

     Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw.
                      ______________________________




                                           -2-